Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Nov. 30, 2022. Claims 12-14, 16-18, 20, 22-27 and 32-52 are pending. Claims 17-18, 20, 41 and 46 are withdrawn. Claims 12-14, 16, 22-27, 32-40, 42-45 and 47-52 are currently examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(Previous Rejection – Withdrawn) Claims 1-14, 16, 21-40, 42-45 and 47-52 were rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
This rejection is withdrawn in view of the amendment filed on Nov. 30, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection – Partially Maintained) Claims 12, 22-27, 32-38, 50 and 51 remain rejected under 35 U.S.C. 103 as being unpatentable over Laer et al. (US 2014/0301992 A1, published on Oct. 9, 2014), Sharma et al. (Int Trends Immun. 2013 January; 1(1): 10–15), Li et al. (Virus Research 220 (2016) 172–178), and GenBank: AAH27918.1 (Chemokine (C-C motif) ligand 21 [Homo sapiens], dated Jul. 15, 2006).
These claims are amended to require that the claimed recombinant VSV encode “in its genome at least one human CCL21 protein having a c-terminal truncation or a functional variant thereof wherein said truncated CCL21 protein comprises the amino acids 1-79, 1-81, or 1-91, as shown in SEQ ID NO: 2 and having at least 80% identity to SEQ ID NO: 3”. It is noted that by reciting “a functional variant thereof” the limitation is open to other functional human CCL21 forms, including the CCL21 protein without a c-terminal truncation.
Therefore, this rejection is maintained for claims 12, 22-27, 32-38, 50 and 51.
At the same time, this rejection is withdrawn for claims 13, 14 and 16, which require that the recombinant VSV genome encode a c-terminal truncated human CCL21 protein.

(Previous Rejection – Maintained) Claims 39-40, 42-45 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Laer et al. (US 2014/0301992 A1, published on Oct. 9, 2014), Sharma et al. (Int Trends Immun. 2013 January; 1(1): 10–15), Li et al. (Virus Research 220 (2016) 172–178), and GenBank: AAH27918.1 (Chemokine (C-C motif) ligand 21 [Homo sapiens], dated Jul. 15, 2006), as applied above, in view of NCT03546361 (Publication of clinical trial, first posted on Jun. 6, 2018).

(New Rejection – Partially Necessitated by Amendment) Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Laer et al. (US 2014/0301992 A1, published on Oct. 9, 2014), Sharma et al. (Int Trends Immun. 2013 January; 1(1): 10–15), Li et al. (Virus Research 220 (2016) 172–178), and GenBank: AAH27918.1 (Chemokine (C-C motif) ligand 21 [Homo sapiens], dated Jul. 15, 2006), as applied in the maintained rejections above, in view of Hjorto et al. (Front. Immunol., 2016, 7:568).
These claims, as amended, specify that the recombinant VSV genome encodes for a plasmin processed truncated human CCL21.
Relevance of Laer, Sharma, Li and GenBank: AAH27918.1 is set forth in the rejections above. However, they are silent on a c-terminally truncated human CCL21.
Hjorto teaches a study on the C-terminal tail of CCL21 in its chemokine activities, showing that the interaction of the tail of CCL21 with polysialic acid is needed for strong ERK signaling, whereas it impairs CCL21-mediated chemotaxis and has no impact on receptor docking consistent with the current model of chemokine:receptor interaction. See e.g. Abstract. It teaches that the C-terminally truncated form of CCL21 could potentiate the chemotactic signal in cases where many activated DCs move together, with the front runners paving the way for the rest of the DCs, by leaving a trail of cleaved (tailless) CCL2 (Figure 9), and that this could increase DC homing in situations with massive DC activation, e.g., during a severe infection. See e.g. page 11, right column, para 3. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Laer, Sharma, Li and GenBank: AAH27918.1 with that of Hjorto to arrive at the invention as claimed. One would have been motivated to do so to evaluate the effect of the tail-truncated CCL21 in the tumor treatment when introduced in a viral vector, as disclosed in Laer, Sharma and Li.

Response to Applicant’s Arguments
Applicant’s arguments filed on Nov. 30, 2022 have been fully considered. Arguments regarding withdrawn rejections are moot. Applicant’s arguments relevant to the current rejections are addressed as follows.
To the 103 rejection over Laer, Sharma, Li and GenBank: AAH27918.1, Applicant argues that Laer includes exemplary classes of transgenes that may be included in such as VSV oncolytic virus, and that there as considerable evidence in the prior art that the addition of other transgenes did not lead to any considerable improvement in therapeutic benefit when compared with VSV-GP alone. Applicant argues that Sharma and Li do not cure deficiency of Laer.
Applicant argues that they found that treatment with the short CCL21 c-terminal truncations, e.g. the CCL21 variant CCL21 (1-79) (SEQ ID NO: 3) corresponding to the plasmin processed (less aa 80/81) and freely diffusible form of human CCL21 (SEQ ID NO: 4), was unexpectedly able to better tumor growth and improve survival as compared to the full length CCL21 bearing VSV-GP variant. Applicant argues that the short CCL21 was able to attract more T cells and dendritic cells.
Applicant’s arguments are not persuasive. 
As to Applicant’s argument about teachings of Laer, it appears that Applicant is arguing that Laer teaches away from including a CCL21 transgene in an oncolytic recombinant VSV for cancer therapy. A reference may be said to “teach away” when a skilled artisan, “upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.” In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994). “[I]n general, a reference will teach away if it suggests that the line of development flowing from the reference’s disclosure is unlikely to be productive of the result sought by the applicant.” Gurley, 27 F.3d at 553. In this case, Laer does not discourage a skilled artisan from including an immunomodulatory transgene in an oncolytic VSV in cancer treatment. On the other hand, Sharma and Li both teach the application and effect of CCL21 in tumor treatment.   
As to Applicant’s arguments about unexpected results produced by c-truncated CCL21 proteins, to evaluate if the claimed invention produces unexpected results, one must consider if the results produced by the claimed invention are commensurate in scope with the claims and how the results compare with the closest prior art. See MPEP Section 716.02(d) and (e). As indicated in the maintained rejections above, the claims are open to functional variants of c-terminal truncated human CCL21, instead of limiting to only the c-truncated CCL21 protein. 

Conclusion
No claims are allowed. Claim 52 contains allowable subject matter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648